internal_revenue_service number release date index number ---------------- ------------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-103004-04 date date ----------------------r ----------------------------------------------------------------------------------------------ll -------------------------17 ----------------95 legend taxpayer -------------------ll grantor_trust date date dear --------- this is in response to your authorized representative’s letter dated date and prior correspondence requesting rulings under the applicable provisions of the internal_revenue_code the facts submitted are as follows on date grantor funded the trust date is prior to date the terms of the trust provide that income is to be distributed to grantor’s son for his life upon the son’s death the trust is to be divided into equal shares one for each grandchild and the income from a respective grandchild’s share is to be distributed to the grandchild for life on the death of a grandchild the trust terminates as to that grandchild and is distributed outright pursuant to a testamentary limited_power_of_appointment to a class consisting of the grandchild’s spouse issue and spouses of such issue or in default of appointment to the grandchild’s issue the terms of trust also provide that in all events the trust will terminate years after the last to die of several measuring lives two of whom are still living therefore if a grandchild survives the expiration of the perpetuities period the trust corpus will pass to the grandchild outright taxpayer grantor’s grandson learned of his interest in the trust and reached the age of majority prior to date on date taxpayer’s father died and taxpayer’s interest in the trust commenced as noted above if taxpayer survives the expiration of the perpetuities period the trust corpus will pass to him outright taxpayer proposes to renounce one-fifth of this plr-103004-04 remainder_interest as a result of the renunciation one-fifth of the trust corpus will pass to taxpayer’s issue per stirpes taxpayer requests the following rulings that the renunciation will constitute a completed_gift that the service provide the actuarial factor to value a remainder_interest payable years after the death of the survivor of two lives in being provided taxpayer survives and that the gift of the remainder_interest will not cause the trust to become subject_to chapter of the code ruling sec_2501 of the internal_revenue_code provides for the imposition of a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that in the case of taxable transfers creating an interest in the person disclaiming made before date where the law governing the administration of the decedent's_estate gives a beneficiary heir or next-of-kin a right completely and unqualifiedly to refuse to accept ownership of property transferred from a decedent whether the transfer is effected by the decedent's will or by the law of descent and distribution a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transfer the refusal must be unequivocal and effective under the local law there can be no refusal of ownership of property after its acceptance in the absence of the facts to the contrary if a person fails to refuse to accept a transfer to him of ownership of a decedent's property within a reasonable_time after learning of the existence of the transfer he will be presumed to have accepted the property where the local law does not permit such a refusal any disposition by the beneficiary heir or next-of-kin whereby ownership is transferred gratuitously to another constitutes the making of a gift by the beneficiary heir or next-of-kin in any case where a refusal is purported to relate to only a part of the property the determination of whether or not there has been a complete and unqualified refusal to accept ownership will depend on all of the facts and circumstances in each particular case taking into account the recognition and effectiveness of such a purported refusal under the local law compare sec_25_2518-1 through which apply to a qualified_disclaimer of an interest in property that is created in the beneficiary disclaiming by a transfer made after date as noted above the renunciation of a portion of the remainder_interest will constitute a taxable gift unless it is made within a reasonable_time after knowledge of the existence of the transfer sec_25_2511-1 the transfer referred to in the regulation plr-103004-04 occurs when the interest is created and not at a later time when the interest either vests or becomes possessory 455_us_305 here the trust was created prior to date and taxpayer having reached the age of majority learned of his interest prior to that date on these facts the renunciation will not be timely because it will not have been made within a reasonable_time after taxpayer learned of the existence of the transfer that created the remainder 511_us_224 moreover by accepting the entire trust income since date taxpayer has accepted the entire trust corpus sec_25 c accordingly the renunciation of one-fifth of the remainder_interest constitutes a taxable gift ruling sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of the transfer the value of any interest in the trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest shall be treated as being zero sec_2702 defines a qualified_interest as any interest which consists of the right to receive fixed amounts payable not less frequently than annually any interest which consists of the right to receive amounts which are payable not less frequently than annually and are a fixed percentage of the fair_market_value of the property in the trust determined annually and any noncontingent remainder_interest if all of the other interests in the trust consist of interests described in or above sec_2702 provides that the transfer of an interest in property with respect to which there i sec_1 or more term interests shall be treated as a transfer of an interest in a_trust sec_2702 defines a term_interest as including a life interest in property sec_2702 provides that in the case of a transfer of an income or remainder_interest with respect to a specified portion of the property in a_trust only that portion shall be taken into account in applying sec_2702 to the transfer sec_2702 was added by the omnibus budget reconciliation act of pub_l_no a stat date sec_2702 applies to transfers made after date sec_25_2702-2 defines a member_of_the_family as an individual’s spouse any ancestor or lineal descendent of the individual or the individual’s spouse any brother or sister of the individual and any spouse of the foregoing plr-103004-04 sec_25_2702-2 defines a transfer in trust as including a transfer to a new or existing trust and an assignment of an interest in an existing trust a transfer in trust does not include the execution of a qualified_disclaimer as defined in sec_2518 sec_25_2702-2 defines the term retained as held by the same individual both before and after the transfer in trust sec_25_2702-2 example provides that a transfers property to an irrevocable_trust retaining the right to receive the income of the trust for years on the expiration of the 10-year term the trust is to terminate and the trust corpus is to be paid to a's child however if a dies during the 10-year term the entire trust corpus is to be paid to a's estate each retained_interest is valued at zero because it is not a qualified_interest thus the amount of a's gift is the fair_market_value of the property transferred to the trust here taxpayer proposes to renounce one-fifth of the remainder_interest while retaining the income_interest in the trust the transfer of an interest in property with respect to which there is one or more term interests is treated as a transfer of an interest in a_trust sec_2702 a term_interest includes a life interest in property sec_2702 thus the transfer of one-fifth of the remainder will constitute a transfer in trust for purposes of sec_2702 sec_25_2702-2 after the proposed renunciation taxpayer will retain his income_interest in the trust an income_interest is not a qualified_interest and will be valued at zero sec_2702 and sec_2702 even though the remainder_interest to be transferred was created prior to date the proposed transfer will occur after date moreover the transfer will not constitute a qualified_disclaimer as defined in sec_2518 finally the transferees are taxpayer’s issue members of the taxpayer’s family sec_2702 sec_25_2702-2 accordingly taxpayer will be treated as making a gift of one-fifth of the entire value of the corpus of the trust and no actuarial factor will be necessary ruling sec_2601 imposes a tax on every generation-skipping_transfer a generation skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date see b a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2731 date sec_26_2601-1 this exemption does not apply however to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions actual or constructive are made to the trust after date plr-103004-04 sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2652 provides that generally except as provided in this subsection or sec_2653 the term transferor means in the case of any property subject_to the tax imposed by chapter the decedent and in the case of any property subject_to the tax imposed by chapter the donor sec_26_2652-1 of the generation skipping tax regulations provides in part that generally the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter an individual is treated as transferring any property with respect to which the individual is the transferor thus an individual may be the transferor even though there is no transfer of property under local law at the time the federal estate and gift_tax applies sec_26_2652-1 provides that a transfer is subject_to federal gift_tax if a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits as discussed above the renunciation of one-fifth of the remainder_interest will constitute a completed_gift the amount_of_the_gift is one-fifth of the entire value of the corpus of the trust thus taxpayer will be treated as the transferor of one-fifth of the entire value of the corpus of the trust accordingly the gift will cause one-fifth of the entire value trust to become subject_to chapter of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-103004-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch passthroughs special industries enclosure cc copy for sec_6110 purposes
